Tilghman C. J.
From the evidence which has been given, we have no doubt of David Johnson’s being the slave of Mr. Frazier, and there would be no objection to delivering him to his agent, who attends here for the purpose of receiving him, but for the commitment for fornication and bastardy. Fornication has always been prosecuted in this state as a crime. By the law of 1705, it was subject to the punishment of whipping, or a fine Of 10 pounds, at the elec- . tion of the culprit. The punishment of whipping has been since abolished: but the act of fornication is still considered as a crime; and where it is accompanied with bastardy, security must be given to indemnify the county against the expense of maintaining the child. It may be hard on the owner to give this security, or lose the service of his slave ; but it is an inconvenience to which this kind of property is unavoidably subject. The child must be maintained j and it is more reasonable that the maintenance should be at the expense of the person who has a right to the service of the criminal, than at that of the people of this city, who have no such right.
But it is objected, that by the Constitution of the United States, (art. iv. § 2.) the slave is to be delivered up to his master. The constitution provides that “ no person held to “ service or labour in one state, under the laws thereof, es~ “ caping into another, shall in consequence of any law or “ regulation therein, be discharged from such service or “ labour, but shall be delivered up, on claim of the party, to " whom such service or labour may be due.” This provision *6was intended to prevent any state from giving freedom by its laws to slaves who had run away from another state* But it is not to be construed so as to exempt slaves from the penal laws ot any state m which they may happen to be* •j’bis would be to turn them loose on society like wild beasts; and was not at all the object of the constitution. Indeed, the counsel ior Mr. Frazier does not contend that the slave is not subject to punishment for felony. But on what law does he found a distinction between felonies and crimes less than felony? These runaway slaves are often guilty of riots, violent assaults and batteries, and other offences, which, though not felonious, are dangerous to the peace of the commonwealth. It is necessary that they should be restrained by the fear of punishment; arid since neither the Constitution of the United States, nor any law of this state, exempts them from punishment in any criminal case, we are bound to consider them as subject to prosecution in all criminal cases. It is my opinion, therefore, that the prisoner should be remanded to answer the charge of fornication and bastardy.
Yeates J. delivered an opinion concurring with the above.
Gibson J.
agreed that the slave should be subject to prosecution for the crime of fornication and bastardy; and that, this Court cannot withdraw him from the prosecution by delivering him to his .master.
Prisoner remanded.